DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.



Claim 1 recites “prevents a signal induced from neighboring other transmitting coils” in line 13. It is unclear to the examiner how the transmitter power signal prevents signal induced from other transmitting coils.
Regarding claim 3, it is unclear the examiner that whether the induced signal processor or a peak detection circuit comprising a diode and a capacitor.
Claims 2 and 3-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being depended on claims 1 and 3.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kohara at al. (US 2015/0042171 and Kohara hereinafter) in view of Waffenschmidt et al. (US 2010/0328044 and Waffenschmidt hereinafter)

However, Waffenschmidt discloses a transmitter [inductive power system 100, fig. 4] prevents a signal induced from neighboring other transmitting coils [para. 90]. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the invention of Kohara by incorporating the features as thought in Waffenschmidt in order to minimize EMI interference between adjacent transmitting inductors [para. 90].

Regarding claim 3, Kohara in view of Waffenschmidt discloses wherein the induced signal processor comprises a peak detection circuit [140, fig. 5B, ref. Waffenschmidt] comprising a diode [D1] and a capacitor [CCD] connected to each other and having a period of a signal for detection that is longer than a detected voltage observation time.
Regarding claim 4, Kohara in view of Waffenschmidt discloses wherein the observation time is set differently based on a magnitude of a wireless charging signal.
Regarding claim 7, Kohara in view of Waffenschmidt discloses wherein the induced signal processor sets a wireless charging signal to have a frequency less than a frequency of a detection signal [fig. 7, para. 123-133; Kohara].
Regarding claim 10, Kohara in view of Waffenschmidt discloses wherein the resonance loop comprises a resonance coil [120, fig. 3E, Waffenschmidt] having a loop structure and configured to concentrate a signal generated by the transmitting coil and a capacitor [143, figs. 5A and 5B] that resonates at a specific frequency.
Regarding claim 11, Kohara in view of Waffenschmidt discloses wherein the resonance loop uses a frequency band that is higher than a frequency used to charge the wireless power receiving apparatus when the foreign object is detected [see fig. 7].
Claims 12 and 14 -20 are rejected under 35 U.S.C. 103 as being unpatentable over Kohara at al. in view of Waffenschmidt et al. further in view of Kozakai et al. (US 2019/0148983 and Kozakai hereinafter )
Regarding claim 12, Kohara in view of Waffenschmidt discloses all the features with respect to claim 1 as outlined above. Kohara in view of Waffenschmidt does not explicitly disclose wherein the resonance variable portion comprises: a switch configured to switch so that the wireless power signal or the foreign object detection signal is transmitted; and a variable capacitor that is connected to the switch and varies the first resonance value to the second resonance value based on the switch performing a switching-off operation.
However, Kozakai wherein the resonance variable portion [figs. 15 and 16] comprises: a switch [122] configured to switch so that the wireless power signal or the foreign object detection signal is transmitted; and a variable capacitor [124] that is connected to the switch and varies the first resonance value to the second resonance value based on the switch performing a switching-off operation [off operation of 122]. In view of such teaching, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Kohara /Waffenschmidt as taught in Kozakai in order to change the resonance value.
Regarding claim 14, Kohara in view of Waffenschmidt further in view of Kozakai discloses wherein the controller comprises: an operator [operator output CT, fig. 4] that operates the switch so that the wireless power signal or the foreign object detection signal is transmitted; and a foreign object detector [24, fig. 4] that detects, based on transmitting the foreign object detection signal, presence of at least one of the foreign object and the wireless power receiving 
Regarding claim 15, Kohara in view of Waffenschmidt further in view of Kozakai discloses wherein the operator operates the switch to switch on and off so that at least one of the wireless power signal and the foreign object detection signal is transmitted with set time intervals [para. 141-144].
Regarding claim 16, Kohara in view of Waffenschmidt further in view of Kozakai discloses wherein the operator operates, based on the foreign object detector detecting the wireless power receiving apparatus, the switch to switch on so that the wireless power signal is transmitted, and subsequently, the operator repeats switching-on and switching-off operation at set time intervals to detect the foreign object [para. 141-144].
Regarding claim 17, Kohara in view of Waffenschmidt further in view of Kozakai discloses wherein based on whether the foreign object is present on the charging pad, the wireless power receiving apparatus is present on the charging pad, and both the foreign object and the wireless power receiving apparatus are present on the charging pad, the foreign object detector sets output voltages to be in reference set ranges [see fig. 7, para. 59-66].
Regarding claim 18, Kohara in view of Waffenschmidt further in view of Kozakai discloses  [see fig. 7, para. 59-66, ref. Kohara] wherein the output voltage has a set range in which the reference set range determined in the presence of the foreign object on the charging pad is greater than the reference set range determined in the presence of the wireless power receiving apparatus on the charging pad, and the output voltage has a set range in which the reference set range determined in the presence of the foreign object and the wireless power 
Regarding claim 19, Kohara in view of Waffenschmidt further in view of Kozakai discloses wherein the foreign object detector emits a light emitting diode (LED) light or provides another indication based on the foreign object detector detecting presence of the wireless power receiving apparatus and the foreign object [para. 231-233].
Regarding claim 20, Kohara in view of Waffenschmidt further in view of Kozakai discloses wherein, based on the foreign object detector detecting presence of the foreign object, the switch is switched on so as to prevent transmission of the wireless power signal.
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kohara at al. in view of Waffenschmidt et al. further in view of Tahara (US 2014/0087453)
Regarding claim 5, Kohara in view of Waffenschmidt discloses all the features with respect to claim 2 as outlined above. Kohara in view of Waffenschmidt does not explicitly disclose wherein the induced signal processor comprises a high pass filter in which a capacitor and a resistor are connected to each and configured to block a wireless charging signal and pass a detection signal.
However, Tahara discloses a high pass filter [41, fig. 3] in which a capacitor [C] and a resistor [R, fig. 3] are connected to each and configured to block frequency [para. 0046]. In view of such teaching, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Kohara /Waffenschmidt by incorporating a high pass filter as taught in Tahara in order to remove or block a frequency.
.
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kohara at al. in view of Waffenschmidt et al.
Regarding claim 8, Kohara in view of Waffenschmidt discloses all the features with respect to claim 7 as outlined above. Kohara in view of Waffenschmidt does not explicitly disclose wherein the detection signal is set to have a frequency at least two times a frequency of the wireless charging signal. It would have been inherent/well known to one of ordinary skills in the art before the effective filling date of the claimed invention that depending on the desired application/use of the device, the detection signal is set to have a frequency at least two times a frequency of the wireless charging signal can be selected accordingly, and this would involve only routine skills in the art.
Regarding claim 9, Kohara in view of Waffenschmidt discloses all the features with respect to claim 7 as outlined above. Kohara in view of Waffenschmidt does not explicitly disclose wherein the detection signal is set to have a frequency not identical to a high-order frequency of the wireless charging signal. It would have been inherent/well known to one of ordinary skills in the art before the effective filling date of the claimed invention that depending .
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kohara at al. in view of Waffenschmidt et al. further in view of Kozakai et al. 
Regarding claim 13, Kohara in view of Waffenschmidt further in view of Kozakai discloses all the features with respect to claim 12 as outlined above. Kohara in view of Waffenschmidt further in view of Kozakai does not explicitly disclose wherein the variable capacitor has a capacitance value less than a capacitance value of a resonance capacitor. It would have been inherent/well known to one of ordinary skills in the art before the effective filling date of the claimed invention that depending on the desired application/use of the device, the variable capacitor capacitance value and a capacitance value of a resonance capacitor can be selected accordingly, and this would involve only routine skills in the art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to METASEBIA T RETEBO whose telephone number is (571)272-9299.  The examiner can normally be reached on M - F 8:30 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/METASEBIA T RETEBO/Primary Examiner, Art Unit 2842